Citation Nr: 1517538	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-09 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 2009, for the award of dependency and indemnity compensation (DIC) benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Matthew J. Gindele, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1970.  His decorations include the Combat Action Ribbon.  The Veteran died in November 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that granted service connection for the cause of the Veteran's death, effective date as of May 20, 2009, the date of receipt of the appellant's DIC claim.  In the correspondence accompanying the April 2010 rating decision, the RO also denied entitlement to accrued benefits.  The appellant timely expressed disagreement with the effective date of service connection for the cause of the Veteran's death and with the denial of accrued benefits, and perfected a substantive appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims files associated with this claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The Veteran died in November 2007; the immediate cause of death was metastatic lung cancer. 

2.  The appellant's claim for DIC was received by the RO on May 20, 2009.

3.  As of June 9, 1994, liberalizing legislation expanded compensation benefits for Veterans who served in Vietnam and later developed a respiratory cancer. 

4.  There is no competent evidence of record establishing that the Veteran had a claim pending at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to May 20, 2009, for the grant of DIC benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114 , 3.400, 3.816 (2014).

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R. § 3.1000(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Such claims include where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The facts in this case are not in dispute.  Given that this claim is being denied on the basis that entitlement to the claimed benefits cannot be established as a matter of law, VA's notice requirements at 38 C.F.R. § 3.159(b) are inapplicable.  See 38 C.F.R. § 3.159(b)(3)(ii).  Thus, no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

Effective Date for the Award of DIC Benefits

The appellant seeks an effective date prior to May 20, 2009, for the award of DIC benefits.  The Veteran died in November 2007.  The death certificate lists the immediate cause of his death as metastatic lung cancer. 

In May 2009, the appellant filed a claim for DIC.  In April 2010, the claim of service connection for the cause of the Veteran's death was granted, effective as of May 20, 2009, the date of receipt of the appellant's claim.  The appellant has argued that the effective date of the award of DIC should be the date of the Veteran's death.

On June 9, 1994, VA, in pertinent part, amended 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) to establish presumptive service connection for respiratory cancers based on exposure to herbicide agents.  59 Fed. Reg. 29,723 (1994).  The amendment implemented a decision by the Secretary of VA under the authority granted by the Agent Orange Act of 1991 that there was a positive association between exposure to herbicides used in the Republic of Vietnam during the Vietnam era and the subsequent development of respiratory cancers. 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.   38 U.S.C.A. § 5110(a). 

Designation of an effective date for disability compensation in cases involving 
herbicide exposure is based on decisions of the United States District Court for the Northern District of California in Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) and the Ninth Circuit Court of Appeals in Nehmer v. United States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002). 

Effective dates for disability compensation awarded to Nehmer class members is set forth at 38 C.F.R. § 3.816.  Under that regulation, a Nehmer class member is a Vietnam Veteran who has a covered herbicide disease, or the surviving spouse, parent, or child of such.  Covered herbicide diseases include lung cancer.  See 38 C.F.R. § 3.816(b). 

Under 38 C.F.R. § 3.816(d), if a Nehmer class member is entitled to DIC for a death due to a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied DIC for the death in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section. 

(2) If the class member's claim for DIC for the death was, either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section. 

(3) If the class member's claim referred to in paragraph (d)(1) or (d)(2) of this section was received within one year from the date of the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred. 

(4) If the requirements of paragraph (d)(1) or (d)(2) or this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. See 38 C.F.R. § 3.816(d) . 

As noted above, lung cancer is one of the disabilities for service connection will be granted on a presumptive basis based on exposure to herbicides.  This presumption became effective starting on June 9, 1994. 

The appellant's claim was received by the RO on May 20, 2009.  As there was no claim pending between September 25, 1985, and May 3, 1989, or between May 3, 1989, and June 9, 1994 (June 9, 1994 being the date the liberalizing law included respiratory cancers among the disabilities listed in 38 C.F.R. § 3.309(e)), the effective date of her claim must be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(d) . 

Under 38 C.F.R. § 3.114, when a claim is received more than one year after the date of the liberalizing law, benefits may be authorized for a period of one year prior to the date of the administrative determination of entitlement.  In McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997), however, the Federal Circuit determined that the statutory authority to grant benefits one year prior to "the date of the claim or administrative determination of entitlement" can only refer to those cases in which the Veteran had previously filed a claim which had been decided against the Veteran.  Id. at 1580.  In this case, there was no pending claim of record at the time of the June 1994 liberalizing law.  Therefore, the effective date of the grant of service connection for the cause of the Veteran's death is governed by 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400, the effective date for an award of disability compensation 
based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, the appellant's claim was received by the RO on May 20, 2009.  As such, there is no basis on which to award an effective date earlier than the date of receipt of the claim.  Thus, the Board finds that the May 20, 2009, effective date assigned by the RO is the earliest effective date that can be assigned, and assignment of an earlier effective date is not warranted. 

While the Board is sympathetic to the appellant, there is no legal authority that would allow the Board to award the benefit sought on appeal.  VA is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Accrued Benefits

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The record indicates the Veteran never filed a claim for VA benefits.  Thus, there was no "claim pending" when he died.  There is, accordingly, no basis on which the appellant is entitled to accrued benefits. 

Where the law is dispositive of a claim, it shall be denied because of lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant's claims lack legal merit and must be denied.


ORDER

Entitlement to an effective date prior to May 20, 2009, for the award of DIC benefits is denied.

Entitlement to accrued benefits is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


